Cavanagh, J.
(dissenting). The majority holds that “the St. Clair County Sheriffs Department fully complied with the [controlled substances] act to effect a valid forfeiture.” Ante, p 662. Accordingly, the majority concludes that “the circuit court was without authority to order the return of defendant’s cash and jewelry.” Id. In my opinion, however, this whole issue is effectively moot because the forfeiture of defendant’s property did not satisfy all the requirements contemplated by the act.
i
The key to my analysis is the fact that no independent determination of the forfeitability of defendant’s property was ever made, contrary to the intent of the statute. The property at issue was seized by officers of the St. Clair County Sheriff’s Department, a defective notice of intent to forfeit was served on defendant by officers of that same department, and, twenty days after this service, a notice of forfeiture1 was sent to defendant and the St. Clair County Sheriff’s Department considered itself the new owner of defendant’s property.
*673A
In relevant part, subsection 7521(l)(f) of the act provides that “[t]he following property is subject to forfeiture:
Any thing of value that is furnished or intended to be furnished in exchange for a controlled substance . . . that is traceable to an exchange for a controlled substance ... or that is used or intended to be used to facilitate any violation of this article . . . including, but not limited to, money, negotiable instruments, or securities. [MCL 333.7521(l)(f); MSA 14.15(7521)(l)(f).]
I do not claim that defendant’s property was illegally seized in this case. But the ultimate forfeitability of such property depends on proof that the property was furnished in exchange for, or is traceable to an exchange for, a controlled substance. Fundamental fairness and the irrefutable requirement of the review-ability of law enforcement actions for the protection of our civil liberties requires the existence of a “formal system ... by which to check the potentially unbridled discretion the police would possess if allowed to make [both determinations required by the controlled substances act]. The potential for abuse seems obvious.” People v Gallego, 430 Mich 443, 452; 424 NW2d 470 (1988). “A criminal statute . . . may not vest law enforcement officials . . . with unbridled discretion . . . .” People v Lino, 447 Mich 567, 591; 527 NW2d 434 (1994) (opinion of LEVIN, J.).
I think an independent determination whether seized property satisfies the requirements of subsection 7521(l)(f) is compelled by general principles of *674administrative validity and, more importantly, is in fact contemplated by the controlled substances act.
Moreover, in this particular case, it is actually unnecessary to even reach the question who should ultimately decide the forfeitability of the property at issue. This is so because, given the fact that the charges against defendant were dropped and no prosecution was carried out against any of the parties involved, there is legally no “exchange for a controlled substance” to which defendant’s property is “traceable” or for which defendant’s property was “furnished or intended to be furnished.” Therefore, the requirements of subsection 7521(l)(f) were never met and defendant’s property never became legally subject to forfeiture.
B
Subsection 7523(1) provides that “[i]f property is seized pursuant to section 7522,[2] forfeiture proceedings shall be instituted promptly.” MCL 333.7523(1); MSA 14.15(7523)(1). Then, in cases in which the seizing agency has notified the owner of the property of an intent to forfeit and the owner files a written claim and gives a bond, forfeiture proceedings must be instituted. MCL 333.7523(l)(c); MSA 14.15(7523)(l)(c). Property seized in accordance with the act “is deemed to be in the custody of the seizing agency subject only to this section or an order and judgment of the court having jurisdiction over the forfeiture proceedings.” MCL 333.7523(2); MSA 14.15(7523) (2). In my judgment, the provision in sub*675section 7523(l)(d) purporting to authorize a local unit of government, in cases in which no claim is filed or bond given within the twenty-day period, to simply “declare the property forfeited” without any neutral, independent proceeding is the kind of unbridled discretion our rule of law safeguards us against.
In my opinion, although the property was properly seized and the owner was notified (albeit insufficiently) of the county’s intent to forfeit, the absence of a subsequent independent determination that the seized property was actually forfeitable vitiates the conclusion that legal ownership of the property passed from defendant to the county.
c
I would also point out that the notice of intent to forfeit served on defendant was defective because of the undisputed fact that it did not comply with its own clearly stated requirement of advising the property owner where to file a claim and give a bond, should he decide to do so.3 Protection against arbitrary governmental seizures of private property, a protection well embedded in our legal tradition, surely requires strict compliance with procedural safeguards.
D
If the majority’s interpretation is correct — that, absent the filing of a claim, any property lawfully *676seized becomes the property of the seizing authority (here, the sheriff) after twenty days — then police agencies have a marvelous tool for augmenting their budgets. This automatic transfer of title could never be challenged later, even if the prosecutor determines on the twenty-first day that a mistake was made, that the seized property was not drug related, and that there will be no criminal prosecution. And we cannot rely on the good intentions of the prosecutor in such circumstances because, at oral argument, in response to Justice Mallett’s inquiry whether the prosecutor could return the items after twenty days had passed, the prosecutor responded, “I don’t believe that we could, Justice. ... If the 20 days had passed, it would be my position that that property belonged to St. Clair County, and it would be out of our consideration” (Emphasis added.)
The majority’s interpretation endorses irrevocable transfers of ownership to the governmental entity that makes the initial decision to seize property without any authoritative determination that the property is actually subject to forfeiture. This is certainly a financial boon to law enforcement agencies — perhaps there was a method to leaving the notice of intent form blank rather than indicating where to file a claim — but it is a boon that cannot be countenanced under our rule of law. And, more specifically, it violates the overall statutory scheme of the forfeiture provisions of the controlled substances act.
n
In conclusion, then, I would hold that legal ownership of defendant’s property never transferred to the *677county. Therefore, on that basis alone, defendant is entitled to the return of his property.
Levin, J., concurred with Cavanagh, J.

 Such notice is not mentioned in the act. It is apparently a self-initiated administrative practice of the St. Clair County Prosecutor’s Office.


 MCL 333.7522; MSA 14.15(7522). This section sets forth the circumstances under which property may be seized. As already noted, I do not contend that the property at issue in this case was illegally seized.


 The notice of intent to forfeit in this case was defective in that it failed to provide any information on where a claim was to be filed. The form served upon defendant stated: “In the event you wish to contest this forfeiture and have a hearing thereon, you must do the following: (1) within twenty (20) days from receipt of this notice file a claim by sending a notice of that claim to_.” (Emphasis added.)